PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/949,266
Filing Date: 10 Apr 2018
Appellant(s): LeBoeuf et al.



__________________
Needham J. Boddie, II
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/3/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/6/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-8 and 10-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shalon et al. (U.S. Patent Application Publication No. 2006/0064037,) hereinafter referred to as Shalon; in view of Monfre et al. (U.S. Patent Application Publication No. 2003/0060693,) hereinafter referred to as Monfre; further in view of Luo et al. (U.S. Patent Application Publication No. 2005/0226446,) hereinafter referred to as Luo; further in view of Kehr et al. (U.S. Patent Application Publication No. 2013/0218588,) hereinafter referred to as Kehr.
(2) Response to Argument
With respect to the rejection of claim 1 under 35 U.S.C. based on Shalon, Monfre, Luo, and Kehr, Appellant characterizes Shalon, Monfre, Luo, and Kehr on pp. 5-9 of the Brief.
Appellant describes Shalon as directed entirely to controlling eating behavior and that the additional sensor devices in ¶[0299] of Shalon are solely directed to caloric expenditure.
However, this appears to be a simplification of the teachings of Shalon. Shalon does teach a system for energy balance, that is monitoring food and drink consumption 
With respect to Kehr, Appellant describes Kehr as a medication dispenser comprising compartments, and describes the disclosed monitors and sensors as an additional option to interface with the primary medication dispensing device. It is noted that while Kehr does teach a medication dispenser, Kehr also teaches a medical monitoring device deployed in a telecommunications network (Kehr Fig. 24) and explicitly additionally directed to automatic communication and transfer of data between a medical monitoring device and remote devices (Kehr ¶[0007]) for real-time adjustment of patient treatments (¶¶[0012-0014]).
With respect to the teachings of Shalon and Monfre, Appellant characterizes the “oxygen saturation” and “plethysmography” of Shalon and the reflectance spectroscopy device of Monfre as fundamentally different than the claimed “pulse oximeter.” on p. 10-11 of the Brief.

Shalon teaches a pulse oximeter (a photo-plethysmograph resulting in oxygen saturation). Shalon does not teach reflective pulse oximetry because Shalon is not specific about the methodology used in the pulse oximetry of Shalon. Monfre is cited to because Monfre teaches a reflectance photo-plethysmography technique. Combined with the pulse oximetry of Shalon, reflectance photo-plethysmography also yields tissue hydration. This modification is motivated by the teachings of Shalon and the teachings of Monfre which state: monitoring hydration level reduces the risk of dehydration (Shalon ¶[0329]) and improves tissue state evaluation and analyte estimation (¶[0014], ¶¶[0024-0052]). Notably, blood analytes, as referred to in Monfre, include glucose and cholesterol and oxygen, carbon dioxide, and other blood gases dissolved in blood. More enlightening are the commonly held structures taught by Shalon and Monfre including the pulse oximeter of Shalon and the light emitting diodes and a photo detector of Monfre (Monfre, Fig. 1).
Appellant argues that because certain specific words do not appear in Monfre, that it cannot be relied upon to teach the claimed structure on p. 10 of the Brief. 

With respect to the teachings of Shalon (in combination with Monfre, Luo, and Kehr) Appellant first notes the Examiner’s interpretation of “user” as different than “subject,” and erroneously states that this interpretation is “not supported by the current record.”
Attention is drawn to claim 1 which states “an apparatus adapted to be worn at or near at least one ear of a subject,” in lines 1-2 and “wirelessly download a user preference,” in line 24. The claim refers to the person wearing the device, whose health data is reflected by the sensors and algorithm for evaluating the person wearing the device, as “the subject.” The claim then establishes “a user” as a separate entity interacting with the device. The interpretation of “a subject” and “the subject” as opposed to “a user” was put on the record in the action dated 8/6/2020. The interpretation still appears to be appropriate because Appellant refers to the subject and the user as different entities within the claims. If the claimed “user” was intended to be the previously claimed “subject,” then Appellant should clarify the claims to reflect this intent.
In the context of the rejection in view of Kehr, the subject is considered to be the patient being monitored, and a user is considered to be a third party who has interest or control over the monitoring of the patient. This can be seen in the rejection dated 8/6/2020 as the “user” is taught as health care provider who provides preferences from the remote device to the monitoring device (citations are to Kehr): “a monitoring device and a remote device (¶[0105] remote devices); wherein the monitoring device is 
Appellant argues that these above citations to Kehr do not teach an algorithm which is configured to “focus processing resources on extracting physiological information from the reflective pulse oximeter and to ignore at least some other processing.”
It is respectfully pointed out firstly that “at least some other processing,” is so broad as to include literally any action or function performed by a computer processor. All that is required by this recitation of focusing processing resources is for a device to activate one function to the exclusion of any other function comprised within the processor. The citation to Kehr in ¶[0122] specifically teaches activating one particular monitor (pulse oximetry) over any of the other available monitors at the time of this activation, (EKG, serum monitors). Additionally, Kehr specifically explains that at the time of this proposed pulse oximetry activation, “the medical monitoring device may contain additional algorithms that regulate other functions,” but not that these functions are activated (Kehr ¶¶[0123-0125]).
received sensor data processing which is not reflected in the instant claims.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/A.L.S/Examiner, Art Unit 3792                                                                                                                                                                                                        
Conferees:
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.